Citation Nr: 1003268	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left shoulder 
arthritis.  

2.  Entitlement to service connection for left thumb 
arthritis, including as secondary to service-connected 
residuals, left wrist fracture.  

3.  Entitlement to service connection for left foot, second 
toe arthritis.  

4.  Entitlement to service connection for idiopathic 
urticaria.  

5.  Entitlement to service connection for dissociated 
vertical deviation, status post strabismus surgery, with mild 
right amblyopia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service for twenty years, including 
from May 1989 to May 2004.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The RO in Roanoke, Virginia certified these claims to the 
Board for appellate review.  In the VA Form 8 (Certification 
of Appeal) dated June 2009, the RO listed a claim for service 
connection for arthritis, left thumb.  For reasons that will 
become evident below, the Board has since recharacterized 
this claim to include consideration on a secondary basis, as 
related to the Veteran's service-connected left wrist 
disability.  

In October 2009, the Veteran testified in support of these 
claims during a hearing held before the undersigned in 
Washington, D.C.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  



REMAND

During his October 2009 hearing, the Veteran testified that, 
since discharge from service in 2004, he has received medical 
treatment; including physical therapy, an attempted 
arthrogram of the wrist and thumb, and X-rays; at Andrews Air 
Force Base and Walter Reed Medical Center and from Dr. 
Williams.  Records of this treatment are not in the claims 
file.  The Veteran also testified that he underwent eye 
surgery prior to service, when he was a child.  Again, 
records of this surgery are not in the claims file.

These records are relevant to the claims, and VA has a duty 
to obtain them.  38 U.S.C.A. § 5103A(b), (c) (West 2002).  VA 
has also adopted a regulation requiring that when it becomes 
aware of private treatment records it will specifically 
notify the claimant of the records and provide a release to 
obtain the records.  If the claimant does not provide the 
release, VA has undertaken to request that the claimant 
obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).

Second, during the same hearing and in a written statement 
received in September 2006, the Veteran discussed two 
theories of entitlement to service connection for arthritis 
of the thumb and an eye disability, which the RO did not yet 
consider.  More specifically, the Veteran asserted that his 
thumb arthritis is related to his 
in-service wrist injury, the residuals of which are now 
service connected.  In addition, he asserted that his eye 
disability, which might be congenital or developmental in 
nature, preexisted service and worsened therein.  It is 
potentially prejudicial to a claimant if the Board considers 
a question in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim and the claims file 
contains competent evidence that the claimant has a current 
disability or recurrent and persistent symptoms thereof and 
indicates that the disability may be associated with the 
claimant's service.    

The RO afforded the Veteran a VA examination during the 
course of this appeal, but the report of that examination is 
inadequate to decide the claims on appeal.  Therein, the VA 
examiner diagnosed multiple eye disorders, but did not 
address whether they were related to service, including 
documented eye complaints, whether they represented 
congenital or development defects or diseases, and whether 
they preexisted service and worsened in severity therein.  
The examiner also concluded that the Veteran did not have any 
shoulder, thumb, toe or skin disorder, but did so without 
being privy to any post-service treatment records and without 
considering the Veteran's reported history of shoulder, thumb 
and toe pain and skin abnormalities since discharge.   

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
records of the Veteran's post-service 
medical treatment at Andrews Air Force 
Base and Walter Reed Medical Center and 
by Dr. Williams and all records of his 
pre-service eye surgery.  If the Veteran 
fails to provide necessary releases, ask 
him to obtain the records.

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for an eye 
disability.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all existing eye 
disabilities, including any that 
result from the Veteran's pre-
service eye surgery; 

b) identify each eye disability that 
is congenital or developmental in 
nature and note whether it 
represents a defect or disease; 

c) for each eye disability not found 
to be congenital or developmental in 
nature, opine whether it is at least 
as likely as not related to the 
Veteran's period of active service, 
including documented eye 
abnormalities;  

d) if not, opine whether such 
disability preexisted service and 
worsened in severity therein; 

e) for each eye disability found to 
be congenital or developmental in 
nature, opine whether it preexisted 
service and worsened in severity 
therein;  

f) if not, opine whether the 
Veteran has additional 
disability affecting his eye 
due to disease or injury 
superimposed upon a congenital 
defect;    

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

h) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for service connection for arthritis of 
the shoulder, thumb and left second toe 
and a skin disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests, including x-
rays, are performed, the examiner should:

a) indicate whether the Veteran has 
arthritis of the shoulder, thumb 
and/or left second toe and/or a skin 
disability; 

b) opine whether each identified 
disability is at least as likely as 
not related to the Veteran's period 
of active service, including 
documented in-service shoulder, 
thumb and skin complaints;  

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

4.  Thereafter, readjudicate the claims.  
Consider the claim for service connection 
for thumb arthritis on direct and 
secondary bases, including as due to the 
service-connected wrist disability.  
Consider the claim for service connection 
for any eye disability on an aggravation 
basis.  If any benefit sought on appeal 
is not granted, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


